Title: Orders, 23 December 1755
From: Washington, George
To: 



Chichester.
Winchester: December 23d 1755.

The Soldiers who received their discharge yesterday, are to attend at the Head-Quarters at 2 O’Clock; and they will receive some money to bear their expences home.
They are not to be allowed to take their Regimentals with them; but, if they are very naked, may take their Blankets.
Although there were express orders given for Returns being made regularly every morning, none have yet been given in—If it is neglected again, the Officer, whose duty it is to collect and make them, will be put under an arrest.
